                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                   NO. 4:97-CR-0005-FL-1


  UNITED STATES OF AMERICA
                                                               ORDER TO SEAL
      v.

  QUINTINE EARL WHITEHEAD


       On motion of the Defendant, QUINTINE EARL WHITEHEAD, and for good cause

shown, it is hereby ORDERED that DE [ 346 ] be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This the 12th
                ___ day of April, 2019.



                                            ________________________________________
                                            The Honorable Louise Wood Flanagan
                                            United States District Court Judge
